Citation Nr: 0323123	
Decision Date: 09/09/03    Archive Date: 09/23/03

DOCKET NO.  99-12 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUE

Entitlement to an initial disability rating in excess of 50 
percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

M. Overly, Associate Counsel


INTRODUCTION

The veteran had active service from January 1967 to July 
1969. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 rating decision by which 
the RO granted service connection for PTSD and assigned a 30 
percent disability rating, effective from December 30, 1998.  
The veteran entered a timely notice of disagreement and 
appealed the rating decision.  In an August 1999 Hearing 
Officer decision, the RO increased the veteran's PTSD 
disability evaluation to 50 percent, effective from December 
30, 1998.  

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that a distinction must be made between 
a veteran's dissatisfaction with the initial rating assigned 
following a grant of service connection (so-called "original 
ratings"), and dissatisfaction with determinations on later 
filed claims for increased ratings.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).  When the original rating is 
appealed, consideration must be given as to whether an 
increase is warranted at any time since the award of service 
connection, a practice known as "staged" ratings.  Id.  
Inasmuch as the question currently under consideration was 
placed in appellate status by a notice of disagreement 
expressing dissatisfaction with an original rating, the Board 
has characterized the issue on appeal as set forth on the 
preceding page.


REMAND

In accordance with the authority provided by 38 C.F.R. 
§ 19.9(a)(2) (2002), in May 2002 the Board took action to 
further develop the evidence in this matter.  To begin with, 
the Board asked the veteran to provide a list of all health-
care providers who had treated him for PTSD since April 1999.  
In October 2002 the veteran's representative submitted a 
package of documents that included a VA Form 21-4138 dated in 
September 2002, which was signed by the veteran, and which 
indicated that the attached release forms were for treatment 
he had obtained.  Three VA Form 21-4142s were attached, each 
listing a different VA facility.  In July 2003, the 
representative submitted a package consisting of VA treatment 
records dated from August 1998 to March 2003.

In addition to the above development efforts, the Board 
sought to arrange for the veteran to be provided a more 
recent VA examination than the March 1999 VA examination 
report contained in the claims file.  That VA examination was 
to provide an opinion as to the appropriate Global Assessment 
of Functioning (GAF) score and an explanation of the score's 
significance in the veteran's case.  On this point, the Board 
observes that the evidence of record reflects GAF scores 
vacillating from a score of 29 noted in a March 2000 VA 
Discharge Summary, to a score of 48 noted in treatment 
summaries dated in January 2002 and March 2003, to a score of 
55 noted in the previous March 1999 VA examination report.  
Further, the requested VA examination report was to include 
an opinion as to the level of occupational and social 
impairment experienced by the veteran due to his service-
connected PTSD, as well as findings necessary to apply the 
criteria under 38 C.F.R. § 4.130, Diagnostic Code 9411 
(2002).  

After the completion of the development of evidence regarding 
treatment records, and before action was taken to schedule an 
examination, the United States Court of Appeals for the 
Federal Circuit, in Disabled Am. Veterans v. Sec'y of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) (DAV), held 
that 38 C.F.R. § 19.9(a)(2), which authorized the Board to 
obtain evidence on its own, was invalid because, in 
conjunction with the amended rule codified at 
38 C.F.R. § 20.1304, it allowed the Board to consider 
additional evidence without having to remand the case to the 
RO for initial consideration and without having to obtain the 
appellant's waiver of the right to initial consideration of 
the evidence by the RO.  The Federal Circuit also held that 
38 C.F.R. § 19.9(a)(2)(ii) (permitting the Board "to provide 
the notice required by 38 U.S.C. [§] 5103(a)" and allowing 
for "not less than 30 days to respond to the notice") was 
invalid because it was contrary to 38 U.S.C. § 5103(b), which 
allows a claimant one year to submit evidence.

In the instant case, although the veteran's representative 
submitted the newly associated evidence and was no doubt 
aware that the Board would consider that evidence in 
rendering a decision, neither the veteran nor the 
representative have indicated that the veteran desires to 
waive RO consideration of the newly associated evidence.  
Consequently, a remand is required to comply with the ruling 
in DAV.  Moreover, as the Board considers a VA examination 
necessary, a remand is required to provide such an 
examination.  

Accordingly, the case is REMANDED for the following action:  

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000), is completed.  In particular, the 
RO should ensure that the new 
notification requirements and development 
procedures codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107, and the 
duty-to-assist regulations, found at 
66 Fed. Reg. 45,620-32 (Aug. 27, 2001), 
are fully complied with and satisfied.  
See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  

2.  After the above development has been 
completed, the RO should arrange for the 
veteran to be provided a psychiatric 
examination to assess the severity of the 
veteran's PTSD symptoms.  Prior to 
conducting the examination, the examiner 
should review the claims folder, 
including the March 1999 VA examination 
report, the February 1999 treatment 
summary by N.S., Ph.D., and R.A., Ph.D., 
the July 1999 summary statement by C.P., 
a readjustment counseling specialist, the 
July 1999 summary statement update by 
N.S., Ph.D., and I.L., M.D., the August 
1999 VA Discharge Summary, the March 2000 
VA Discharge Summary, and the January 
2002 and March 2003 treatment summaries 
by R.A., Ph.D.  Having performed this 
review, the examiner should obtain a 
history of the veteran's symptoms of 
PTSD.  The examiner should then conduct a 
psychiatric examination with a view to 
providing the following opinions.  First, 
the examiner should provide an opinion as 
to the appropriate Global Assessment of 
Functioning (GAF) score, and a rationale 
as to how the examiner arrived at this 
opinion.  In doing so, the examiner 
should explain any significant 
inconsistencies between the examiner's 
assessment and those already in the 
claims file.  The examiner is also asked 
to opine as to why the GAF scores in the 
claims file vary as much as they do.  
Second, the examiner should render an 
opinion as to the level of occupational 
and social impairment experienced by the 
veteran due to his service-connected 
PTSD.  The examiner should provide 
findings necessary to apply the criteria 
of 38 C.F.R. § 4.130, Diagnostic Code 
9411 (2002).  

3.  Thereafter, the RO should again 
review the record, including the newly 
associated evidence.  If any additional 
development is warranted in light of any 
newly received evidence, that development 
should be accomplished.  In particular, 
if any newly associated evidence suggests 
the existence of relevant treatment 
records that are not already associated 
with the claims file, efforts should be 
made to obtain these records.  If the 
benefit sought on appeal remains denied, 
the appellant and his representative 
should be furnished a supplemental 
statement of the case (SSOC) and given 
the opportunity to respond.

After giving the veteran opportunity to respond to the SSOC 
and after expiration of the period for response as set forth 
in 38 U.S.C.A. § 5103(b) (West 2002), if applicable, the 
case should be returned to the Board.  (The appellant has 
the right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).)

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

